                                          Case 4:20-cv-03571-KAW Document 12 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JAMES PORATH,
                                   7                                                      Case No. 4:20-cv-03571-KAW
                                                       Plaintiff,
                                   8                                                      JUDICIAL REFERRAL FOR THE
                                                 v.                                       PURPOSES OF DETERMINING
                                   9                                                      RELATIONSHIP
                                         LOGITECH INC,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable William Alsup for consideration of whether the case is related to Porath v. Logitech,

                                  15   Inc., 18-cv-03091-WHA.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 29, 2020

                                  18                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
